Case: 20-10231     Document: 00515556916         Page: 1     Date Filed: 09/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-10231                   September 9, 2020
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lacey Renee Baxter Moore, also known as Lacey Kittrell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-304-9


   Before Jones, Barksdale, and Stewart, Circuit Judges.

   Per Curiam:*

          Lacey Renee Baxter Moore pleaded guilty to conspiracy to possess,
   with intent to distribute, methamphetamine, in violation of 21 U.S.C. § 846.
   She was sentenced, inter alia, to 144-months’ imprisonment and three-years’


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10231      Document: 00515556916          Page: 2   Date Filed: 09/09/2020




                                    No. 20-10231


   supervised release.    As she did at sentencing, Moore challenges the
   substantive reasonableness of a standard condition of supervised release
   which allows “a probation officer to visit [her] at any time at home or
   elsewhere”. She contends the standard visitation condition is not narrowly
   tailored, as required by 18 U.S.C. § 3583(d)(2), because it lacks any limits on
   when and where a probation officer may visit her.

          This court reviews for abuse of discretion Moore’s preserved
   substantive-reasonableness challenge. United States v. Ellis, 720 F.3d 220,
   224 (5th Cir. 2013).      Although district courts have wide discretion in
   imposing supervised-release conditions, that discretion is limited by statute.
   See § 3583(d); see also United States v. Duke, 788 F.3d 392, 398 (5th Cir.
   2015). Supervised-release conditions must involve “no greater deprivation
   of liberty than is reasonably necessary” for the purposes of deterring criminal
   conduct, protecting the public from further crimes of defendant, and
   providing defendant with needed educational or vocational training, medical
   care, or other correctional treatment in the most effective manner. 18 U.S.C.
   §§ 3583(d)(2); 3553(a).

          Given the circumstances of this case, such as Moore’s extensive
   criminal history, the district court did not abuse its discretion in concluding
   a visitation condition without time or location restrictions was not a greater
   deprivation of liberty than reasonably necessary. See United States v. Payton,
   959 F.3d 654, 657 (5th Cir. 2020).

          AFFIRMED.




                                         2